DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 05/18/2021.  This action is made FINAL.

2.	Claims 1-5, 7-15, and 17-20 are pending in the case.  Claims 1, 10-11, and 20 are independent claims.  Claims 1, 7, 10, 11, 17 and 20 have been amended.  Claims 6 and 16 are cancelled.


Response to Arguments
Applicant's arguments filed May 18, 2021 have been fully considered but they are not persuasive. 
Applicant argues (claims 1, 10, 11 and 20) Scavezze fails to disclose or suggest receiving state information of any peripheral device.

In response, Scavezze (Para 31, 34, 36, 38) discloses an HMD associated/connected with a real object, e.g. photo frame, where the association enables the HMD to recognize the real object and determine the real object’s time of 


Applicant argues (claims 1, 10, 11 and 20) Scavezze fails to disclose displaying a changed virtual mage based on state information of a peripheral device.

Applicant’s arguments, see Remarks (p. 14), filed May 18, 2021, with respect to the rejection(s) of claim(s) 1, 10, 11 and 20 under 35 U.S.C. 35 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Michael Scavezze et al., US 2014/0320389 A1, and further in view of Giuseppe Raffa et al., US 2014/0292807 A1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael Scavezze et al., US 2014/0320389 A1, and further in view of Giuseppe Raffa et al., US 2014/0292807 A1.


Independent claim 1, Scavezze discloses a method by which a head mounted display (HMD) device displays a virtual image, the method comprising: 

capturing an image of an eye of a user by using a camera (i.e. receive eye tracking data – Para 40; a camera performs gesture recognition – Para 91); 

providing the image of the eye of the user to a device for determining a position of the eye of the user (i.e. image of the eye is provided to determine the user’s gaze direction – Para 21); 

receiving information on the virtual image related to an object viewed by the user and determined based on the position of the eye of the user from the device (i.e. eye tracking data is used to identify what object (real or virtual) the user is gazing upon – Para 21; the HMD device receives image data of the virtual object, e.g. website – Para 46, 60); and



displaying the virtual image based on the received information at a second display position in response to the position of the eye of the user being a second position different from the first position, relative to the HMD device, (i.e. when the physical object, e.g. basketball is moved to a different location, displaying the virtual object near the position of the physical object the user eye looks upon – Fig. 3 “200, 332, 352”; Para 46); and 

displaying a changed virtual mage based on state information of a peripheral device (i.e. the virtual image changes its display based on a recognized object, e.g. photo frame; changes display of content at different times of the day – Para 31, 34, 36, 38),   

wherein the information on the virtual image comprises operation information indicating an action performed by the virtual image (i.e. the user gaze or interaction with the real object, e.g. basketball, indicates the action, e.g. display of a calendar/score/game broadcast, performed by the virtual object, e.g. website – Para 45, 58, 60, 66), the action performed by the virtual image comprises at least one of an animation of the 

the action performed by the virtual image is determined based on an operation mode of the virtual image selected by an interaction of the user with the HMD device (i.e. the user interaction with the HMD determines the virtual image interaction mode that executes a virtual action – Para 58)2.  

Scavezze fails to disclose displaying a changed virtual mage based on state information of a peripheral device connected to at least one of the HMD device or the device.


Raffa discloses displaying a changed virtual mage based on state information of a peripheral device connected to at least one of the HMD device or the device (i.e. real object connected to AR apparatus – Para 10, 11, 13; AR element in virtual space associated with a real space – Para 9; AR apparatus communicates data to and from real objects in real space – Para 15; display the AR element on the AR apparatus – Para 20 – and at a position in real space that corresponds to the position of AR apparatus – Para 18, 21).

It would have been obvious at the effective date of invention to combine Rafffa’s displaying a changed virtual mage based on state information of a peripheral device connected to at least one of the HMD device or the device with the method of Scavezze because Raffa teaches coordinating the virtual action of the AR element with the actuation or communication with real objects for the benefit of improving user observation of AR element interactions with real objects (Raffa, Para 1, 19);



Claim 2, Scavezze discloses the method of claim 1, further comprising capturing an image of the object in a real space by using the camera (i.e. optical sensor system captures image data of real objects – Para 31); and providing the image of the object in the real space to the device (i.e. provide captured image data to the user device, e.g. HMD – Para 31).  


Claim 3, Scavezze discloses the method of claim 2, wherein a display position of the virtual image is determined based on the position of the eye of the user and a position of the object (i.e. tracked user gaze upon position of a real object, e.g. basketball, controls the display position of the virtual image, e.g. website – Fig. 3 “332, 332’ “).  



Claim 4, Scavezze discloses the method of claim 2, wherein the position of the eye of the user is determined based on at least one of the image of the eye of the user (i.e. 


Claim 5, Scavezze discloses the method of claim 1, wherein the information on the virtual image comprises position information indicating a display position at which the virtual image is to be displayed (i.e. display virtual object at position indicated by user gaze/manipulation – Fig. 3 “332, 332’, 352, 352’ “), and3Appln. No.: 16/702,060 wherein displaying of the virtual image further comprises displaying the virtual image corresponding to a predetermined action at a predetermined display position based on the information on the virtual image (i.e. the user gaze or interaction with the real object, e.g. basketball, indicates the action, e.g. display of a calendar/score/game broadcast, performed by the virtual object, e.g. website – Para 45, 58, 60, 66).



Claim 7, Scavezze discloses the method of claim 1, wherein the state information of he peripheral device is provided to the device connected to the HMD device (i.e. the state 


Claim 8, Scavezze discloses the method of claim 5, wherein the action performed by the virtual image is determined based on a type of the object (i.e. the virtual image changes the website or information displayed based on the user gazing upon a different object, e.g. a table – Fig. 3 “324, 374”).
  

Claim 9, Scavezze discloses the method of claim 1, further comprising: providing a gesture information about a gesture of the user to the device (i.e. receiving user gaze or interaction with the real object, e.g. basketball - Para 45, 58, 60, 66); and receiving operation information about a changed action performed by the virtual image based on the gesture information from the device (i.e. the user gaze or interaction with the real object, e.g. basketball, indicates the action, e.g. display of a calendar/score/game broadcast, performed by the virtual object, e.g. website – Para 45, 58, 60, 66).


Independent claim 10, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.  Additionally, Scavezze discloses 


determining an object that is viewed by the user based on the determined position (i.e. provide a view of a physical object – Para 18; and determine the physical object the user is gazing – Para 21);

wherein the information on the virtual image related to the object comprises a display position of the virtual image (i.e. display virtual object at position indicated by user gaze/manipulation – Fig. 3 “332, 332’, 352, 352’ “) and operation information indicating an action performed by the virtual image (i.e. the user gaze or interaction with the real object, e.g. basketball, indicates the action, e.g. display of a calendar/score/game broadcast, performed by the virtual object, e.g. website – Para 45, 58, 60, 66).


Independent claim 11, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.  Additionally, Scavezze discloses wherein the information on the virtual image related to the object comprises a display position of the virtual image (i.e. display virtual object at position indicated by user gaze/manipulation – Fig. 3 “332, 332’, 352, 352’ “) and operation information indicating an action performed by the virtual image (i.e. the user gaze or interaction with the real object, e.g. basketball, 



Claims 12-19, the corresponding rationale as applied in the rejection of claims 2-9 apply herein.


Independent claim 20, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.  Additionally, Scavezze discloses a system for implementing the method of claim 1 (Fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619